DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwashita (JP 20121022).
Re claim 1, Iwashita discloses a rotary damper comprising a main housing (21) that holds a main rotor (23) rotating against a resistance of a fluid together with the fluid in a state in which the main rotor has at least an exposed portion, comprising a functional module (3) detachably mounted on the main housing, wherein the main housing has a module mounting portion for detachably mounting the functional module, and the functional module comprises: an input adjustment mechanism (5) having both a 

Re claim 4, Iwashita discloses wherein the main rotor (23) is formed in a rod shape projecting from the main housing (21) and connected to the input adjustment mechanism (5).

Re claim 5, Iwashita discloses wherein the main housing (21) and the module housing (4) include positioning fitting portions (214, 411) that are fitted to each other to determine their positions on surfaces facing each other when they are connected to each other.

Re claim 7, Iwashita discloses wherein the module housing (7) includes a module rotor peripheral wall that surrounds a periphery of an exposed portion of the module rotor (63) and is in close contact with a module mounting target to which the module rotor is connected.

.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teraoka et al. (JP 2017187140).
Re claim 1, Teraoka et al. disclose a rotary damper comprising a main housing (7) that holds a main rotor (9) rotating against a resistance of a fluid together with the fluid in a state in which the main rotor has at least an exposed portion, comprising a functional module (55a, b) detachably mounted on the main housing, wherein the main housing has a module mounting portion for detachably mounting the functional module, and the functional module comprises: an input adjustment mechanism (5) having both a module rotor (63) that is rotationally driven by receiving a rotational driving force from outside the functional module, and a module output portion (57b) that is formed to be connectable to at least the main rotor (9) and transmits the rotational driving force, and having a function of changing at least one of characteristics of the rotational driving force and modes of transmission of the rotational driving force between the module rotor and the module output portion; a module housing (55, 65) that houses the input adjustment mechanism; and an external mounting portion provided on the module housing for detachably mounting the rotary damper.



Re claim 5, Teraoka et al. disclose wherein the main housing (7) and the module housing (55, 65) include positioning fitting portions (21) that are fitted to each other to determine their positions on surfaces facing each other when they are connected to each other.

Re claim 6, Teraoka et al. disclose wherein the main housing (7) includes a main rotor peripheral wall that surrounds a periphery of the exposed portion of the main rotor and is in close contact with the module housing.

Re claim 7, Teraoka et al. disclose wherein the module housing (7) includes a module rotor peripheral wall that surrounds a periphery of an exposed portion of the module rotor (63) and is in close contact with a module mounting target to which the module rotor is connected.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Renninger et al. and Battilogg teach similar dampers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
March 8, 2022